Citation Nr: 0311061	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-29 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 RO decision, which denied service 
connection for peripheral neuropathy, claimed as due to 
exposure to Agent Orange.  

It is noted that the veteran was scheduled for a personal 
hearing at the RO before a Veterans Law Judge in January 
2001, but he failed to appear.  

In March 2001, the Board remanded the case to the RO for 
additional development.  In that Remand, the Board referred 
to the RO for appropriate action the issue of service 
connection for a nervous condition.  It is observed that the 
RO has not addressed this matter.  



REMAND

In a March 2003 letter, the Board informed the veteran that 
it was undertaking additional development on the issue of 
service connection for peripheral neuropathy, claimed as due 
to exposure to Agent Orange.  

Such development was undertaken pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  As part of its development of 
the case, the Board obtained medical records of the veteran 
from the Richmond VA Medical Center (VAMC).  

Also, in its March 2003 letter, the Board requested the 
veteran to furnish additional information and evidence 
regarding treatment for peripheral neuropathy.  He was given 
30 days in which to provide the requested information.  The 
Board also informed the veteran that it had requested the 
Richmond VAMC to schedule him for an examination and that the 
VAMC would notify him when and where to report.  

The veteran did not respond to the Board's March 2003 letter, 
and a notation in the claims file indicates that he did not 
appear for a scheduled VA examination.  (It is not clear from 
the file when that examination was scheduled.)

Subsequently, in a decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  The intended effect of 
these provisions was to shorten the appeal processing time 
and to reduce the backlog of claims awaiting decision at the 
Board.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency must be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claim.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for peripheral neuropathy, claimed as due 
to exposure to Agent Orange.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



